Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-16.
Drawings
The drawings are objected to because the element numbers in the figures are inconsistent with description (see objection to specification below, e.g. PAR 0024.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 
Specification
The disclosure is objected to because of the following informalities: PAR 0024 is objected to because the element numbers in the description do not correspond with the figures, specifically 34, 36, 38.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-10, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 6,513,690 to Churchill et al.
With regard to claim 1, Churchill et al discloses the invention substantially as claimed including a vehicle attachable cargo rack assembly comprising: a frame 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to configure the cargo rack of Churchill (shown in fig. 23) with a complimentary three point attachment to the shank-hitch attachment.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a cargo rack with both types of attachments.
With regard to claim 4, further including a crossmember coupled to and extending between the opposing end members of the base (fig. 23 shows a plurality of crossmembers on 
With regard to claims 5-6, further including a pair of crossbars (136), each crossbar being coupled to and extending between the front member (114) and a rear member (162) of the base such that the pair of crossbars is positioned for rigidifying the base; and further including the pair of crossbars being positioned equally distant from the opposing end members (fig. 23 shows crossbars equally distant from opposing end members).
With regard to claims 9-10, further including a pair of first holes (112) positioned in the shank (104) proximate to a respective opposing end of the shank wherein the pair of first holes is configured for aligning with a matching pair of holes positioned in the hitch receiver, positioning the pair of first holes and the matching pair of holes for inserting a receiver pull pin for removably coupling the shank to the hitch receiver; further comprising the shank being  removably couplable to the base (PAR 24); and a connector coupled to a rear member of the frame, the connector being configured for reversibly coupling to the shank for removably coupling the shank to the base with the shank extending past the front member and parallel planarly with the base (PAR 38, figs. 24-25, disclose the shank 104 being a composite member having a connector 220 that couples the shank together).
Allowable Subject Matter
Claims 2-3, 7-8, 11-15, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

4/7/2021